Citation Nr: 1518829	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating for L5/S1 degenerative disc disease (DDD) in excess of 10 percent prior to December 18, 2013, and in excess of 20 percent from December 18, 2013.      

2.  Entitlement to a disability rating for residuals of a fractured left tibia and fibula in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1975.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The November 2011 rating decision addressed the Veteran's L5/S1 DDD; the January 2012 rating decision addressed the Veteran's residuals of a fractured left tibia and fibula. 

In June 2014 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The issue of service connection for insomnia has been raised by the record in the Veteran's June 24, 2014 hearing testimony before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In reviewing this appeal the Board cannot find the claim letter from DAV received by VA on April 11, 2014, which is referenced in the March 9, 2015 rating decision by the RO.  Please attempt to locate that document and if found associate it with the Veteran's claims file.  

In the June 2014 hearing before the Board, the Veteran stated that his low back disability had become more severe since his last examination, including an increase in frequency of incapacitating flare ups, and symptoms of radiculopathy, including possible sciatica, as well as numbness.  Though the Veteran's last L5/S1 DDD examination stated that the Veteran reported his pain was localized to his low back area, as opposed to radiating, the Veteran has provided credible testimony that he is now experiencing neurologic abnormalities in the form of radiating pain.  These neurologic abnormalities can be rated separately, but ancillary, to diagnostic code 5242 under 38 C.F.R. § 4.171a.  See 38 C.F.R. § 4.71a, Note (1).  Consequently, the Veteran must receive a new examination which considers the above evidence in determining the current severity of the Veteran's back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In March 2014 the Veteran submitted a separate substantive appeal for the increased rating claim for residuals of a fractured left tibia and fibula in which he requested a BVA hearing by live videoconference.  See 38 C.F.R. § 20.700 (2014).  Notwithstanding, during the course of the June 2014 video conference Board hearing that addressed the L5/S1 DDD issue, the Veteran and his representative were asked whether the L5/S1 DDD issue was the only issue that needed to be addressed at the hearing; the representative answered in the affirmative.  Consequently, the increased rating claim for residuals of a fractured left tibia and fibula was not addressed at that hearing.  Therefore, a remand is required in this case to clarify whether the Veteran would like a separate Board videoconference hearing with respect to the issue of an increased rating for residuals of a fractured left tibia and fibula.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).   

Finaly, the most recent VA treatment records in the virtual claims file are dated March 24, 2015.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the Veteran's VA treatment records dated from March 25, 2015 to present.  

2.  Attempt to locate the claim letter from DAV received April 11, 2014, which is referenced in the March 9, 2015 rating decision by the RO, and if found associate that document with the Veteran's claims file.    

3.  Contact the Veteran and his representative and ask them to clarify whether he would like a separate Board videoconference hearing with respect to the issue of an increased rating for residuals of a fractured left tibia and fibula.  If such a hearing is desired, schedule the Veteran for that hearing in accordance with the substantive appeal submitted by the Veteran in March 2014, and with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).  In that case, to the extent feasible, attempt to schedule that hearing before the undersigned Veterans Law Judge.  

4.  Schedule the Veteran for a new VA orthopedic/neurological examination of his chronic L5/S1 DDD.  The AOJ is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is further to be advised that failure to report for a scheduled VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

The examiner should indicate that a complete copy of this REMAND and the paper and electronic claim files were made available and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted. 

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected L5/S1 DDD, and fully describe the extent and severity of those manifestations. 

The examiner should specifically address the following:

A)  Report the Veteran's ranges of motion and state the point at which any pain is demonstrated.

B)  Determine whether the service-connected L5/S1 DDD is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis, and if so, the angle of such ankylosis.

D)  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician." 

To the extent possible, report periods of incapacitating episodes due to IVDS, if any, during 12-month periods throughout the pendency of the Veteran's appeal.

E)  Given the Veteran's credible reports of radiculopathy, determine whether and to what extent the Veteran experiences any neurological disability associated with the service-connected L5/S1 DDD.  Provide an approximate date for the onset of such neurological disability.  Identify the specific nerve(s) affected together with the degree of paralysis caused by service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address all lay contentions raised by the Veteran, including contentions regarding flare-ups and radiculopathy.

5.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






